*480ON MOTION FOR REHEARING.
HAWKINS, Judge.
The court charged on principals. In making application thereof he instructed the jury in substance that, if Soloman Black set fire to the house, and appellant was present and knew the unlawful intent of Soloman Black to set the house on fire, and appellant aided therein by acts or encouraged by words he would be guilty as a principal. Appellant objected to the charge on principals on the ground that the issue was not raised by the evidence. In his motion for rehearing appellant calls attention to the point, urges that it should be sustained, and that a reversal should result for the erroneous submission of such issue. We have examined the facts before us with the particular point in mind. It occurs to us that there is evidence in the record sufficient to warrant the trial court in submitting the issue.
The other matters presented in the motion were considered in our original opinion and we think were correctly disposed of.
The motion for rehearing is overruled.

Overruled.